Citation Nr: 1627883	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement for service connection for bilateral hearing loss.

2.  Entitlement for service connection for chloracne as due to exposure to herbicides (Agent Orange).

3.  Entitlement for service connection for sleep disturbance, including obstructive sleep apnea or restless leg syndrome, to include as secondary to or aggravated by service-connected disability.  

4.  Entitlement for service connection for hypertension, to include as due to Agent Orange or as secondary to service-connected DM or other service-connected disability.

5.  Entitlement for service connection for an acquired psychiatric disorder, to include PTSD.

6.  Entitlement to service connection for a disability manifested by tremors, claimed as Parkinson's disease, to include as due to Agent Orange exposure, or alternatively, as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, representative


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant (the Veteran) had active duty service in the U.S. Army from April 1968 to March 1970.  The appellant served in the Republic of Vietnam from May 1969 to March 1970.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board Remanded the appeal in January 2015.  

The issue of hyperlipidemia, referred to the agency of original jurisdiction (AOJ) in the Board's 2015 Remand, has not been adjudicated.  It remains referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

In July 2013, the appellant and his spouse testified before a Decision Review Officer (DRO) at the RO.  The appellant, his spouse, and his representative also testified before the undersigned Veterans Law Judge (VLJ) during a May 2014 videoconference hearing.  Transcripts of the hearings are associated with the appellant's electronic files on Virtual VA and VBMS.  The appellant's claims file is now wholly electronic.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The reasons for the Remand of each claim on appeal are set forth below.

Claim for service connection for hearing loss:  In its January 2015 remand, the Board directed that the report of October 2013 VA audiologic treatment, complete with pure tone testing thresholds from 500 to 4000 Hz, be obtained.  Unfortunately, the obtained report does not specify the appellant's actual hearing thresholds at 3000 and 4000 Hz.  Rather, the record simply states that the veteran's hearing thresholds were within normal limits (WNL) with the exception of those frequencies.  However, the speech recognition scores recorded in the October 2013 audiology report (76 percent at 60 dB in the right ear and 84 percent at 70 dB in the right ear and as 72 percent at 55 dB and 80 percent at 65 dB in the left ear) appear to meet a criterion for hearing loss disability.  Accordingly, VA medical opinion as to the etiology of such hearing loss is required.  

Claim for service connection for chloracne:  As noted in the Board's January 2015 Remand, the appellant's exposure to Agent Orange during his service in the Republic of Vietnam is conceded.  As also noted in that Remand, a letter issued by the RO to the appellant in January 2010 references that a diagnosis of chloracne was assigned during Agent Orange Registry examination conducted in January 2010.  

The Board directed that medical opinion be obtained to determine whether chloracne, or residuals thereof, were present, and, if so, to determine the likelihood of a nexus between a skin disability described as chloracne and the appellant's service.  The examiner who provided March 2015 opinion examination of the appellant's skin provided an opinion that no skin disability was present.  Unfortunately, the examiner did not discuss VA treatment notes demonstrating treatment of a skin rash during the pendency of this appeal.  See February 2011 VA outpatient treatment note; April 2011 Active Outpatient Medications list.  The examiner provided no discussion of the potentially favorable notation of "chloracne" in the January 2010 Agent Orange registry examination report. 

The Board further notes that service connection for a disability which is present during some portion of the pendency of an appeal is authorized, even if that disability later resolves prior to the conclusion of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  Further development of the medical evidence is required so that all legal theories of entitlement to service connection for chloracne may be adjudicated.
 
Claim for service connection for an acquired psychiatric disorder:  The appellant contends that he has an acquired psychiatric disorder as a result of his service.  The appellant's personnel records have not been associated with the claims file.  

VA examiners have not assigned a diagnosis of PTSD, and have been unable to confirm a diagnosis of any acquired psychiatric disability.  The Board notes that there are unique facts in this case, apparent invalidity of objective testing, which have restricted the examiners' ability to determine whether the appellant has an acquired psychiatric disorder.  Nevertheless, it appears from the record that the appellant has been treated for an acquired psychiatric disorder, variously diagnosed, for more than 15 years, although records of treatment prior to December 2009 have not be identified or submitted by the appellant.  

On July 13, 2010, during the pendency of this appeal, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39,843 (July 13, 2010), and 75 Fed. Reg. 41,092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  

The appellant has been afforded two VA examinations, but the examination reports do not address whether the diagnosed psychiatric disorders are related to service.  

Claim for service connection for Parkinson's disease:  At his 2014 hearing, the appellant testified that some providers told him he might have Parkinson's disease, while others told him he did not.  The appellant testified that he had been advised that he did have Parkinson's disease at recent neurologic examination.  A December 2014 VA outpatient treatment note states that the appellant had both an action tremor and a resting tremor, and also had decreased blinking and decreased facial expression, "suggestive of" Parkinson's.  Neurologic examination is required to determine the current diagnosis(es) appropriate for the appellant's current tremor and neurologic symptoms.  

Claims for service connection for sleep disturbance and hypertension:  The medical opinions, which were obtained on remand, must be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from February 2015 to the present, including any audiology examination, and any outpatient treatment records, including records related to VA-provided hearing aids since February 2015.  

Obtain complete VA treatment records from August 30, 2013 to February 11, 2015, and associate those records with the claims file (except that duplicative records need not be added to the electronic file).

2.  Afford the appellant another opportunity to identify and authorize release of records of "Dr. S." who treated him for anxiety prior to 2009.  

Afford the appellant an opportunity to submit or identify any post-service clinical or non-clinical evidence not yet of record that the appellant believes is relevant to the claim.  Request records from any identified source, if such records are not yet associated with the claims file.  

3.  Request the appellant's military personnel records.  

4.  Hearing loss disability-Request an addendum opinion from a qualified VA clinician.  The complete electronic claims folder should be provided to the clinician.  

In light of the VA speech discrimination scores from October 2013, a qualified VA clinician should address whether it is "at least as likely as not" (a 50-50 likelihood or greater) that the appellant incurred a hearing loss disability during service, to include as a result of noise exposure, or other incident of service.  The examiner should provide a rationale for the opinion. 

5.  Skin disability-Afford the appellant examination of the skin with a medical professional of sufficient expertise to determine the nature and etiology of each skin disorder manifested during this appeal, that is, since January 2010.  The electronic claims file, to include the Veteran's service treatment records and VA records and statements, including a January 2010 Agent Orange Registry examination and records of VA treatment of a skin "rash" in 2010 and 2011 must be reviewed by the examiner, and a note that such review was conducted should be included in the report.  

The examiner should provide an opinion as to whether it is "at least as likely as not" (a 50-50 likelihood, or greater) that the appellant currently has chloracne, residuals thereof, or another skin disability that is related to service, to include as a result of presumed exposure to agent orange.  

If chloracne is not currently manifested, the examiner should provide an opinion as to whether it is at least as likely as not (a 50-50 percent likelihood, or greater) that the appellant manifested chloracne, or residuals thereof, or another skin disability that is related to service, that is, at any time since January 2010 to include on the basis of presumed exposure to agent orange.  

6.  Acquired psychiatric disability- Afford the appellant psychiatric examination.  The electronic claims folder must be made available to the examiner for review in connection with the opinion.  Review of the record must be noted in the examination report.  

The examiner should address the following:

Is a diagnosis of PTSD, or other acquired psychiatric disability, appropriate?  If PTSD is diagnosed, is such related to an in-service stressor involving fear of hostile military or terrorist activity.

If an acquired psychiatric disability is present, is it at least as likely as not (a 50-50 likelihood or greater) that the acquired psychiatric disability is related to the appellant's active service?  The examiner's attention is directed to diagnoses of PTSD (Vet Center records), anxiety disorder (VA medical record of July 2010), depression (VA medical record of May 2010), mood disorder (VA medical record of January 2014), and bipolar disorder (VA medical record of March 2011).  If the examiner does not find the Veteran currently has the above-diagnosed mental health disorders, the examiner should reconcile the diagnosis(es) found on examination with the above diagnoses.

7.  Disability manifested by tremors-Afford the appellant neurologic examination.  The electronic claims folder, including a copy of this remand, and evidence obtained during the course of the Remand, must be made available to the examiner for review in connection with the opinion.  Review of the record must be noted in the examination report.  Describe the appellant's manifestations of a neurologic disability, to include tremors, if present.  Then, the examiner should address the following:  

Is a diagnosis of Parkinson's disease appropriate?  
If not, the examiner should assign a diagnosis for the appellant's current neurologic disability, and should explain whether the diagnosed disorder is at least as likely as not related to service, to include presumed exposure to agent orange.  

The examiner should also opine whether it is at least as likely as not that the Veteran's neurologic disability is due to or aggravated (i.e., worsened beyond the natural progress) by the service-connected diabetes mellitus.  

The examiner should provide a complete rationale for each opinion.
8.  An addendum opinion should be obtained regarding hypertension and sleep disturbance, including obstructive sleep apnea or restless leg syndrome.  

The clinician should opine whether the appellant has hypertension that is due to or aggravated (i.e., worsened beyond the natural progress) by the service-connected diabetes.  In doing so, the examiner should explain the significance of the presence or absence of renal disease.

The clinician should also opine whether hypertension is related to service, to include as a result of presumed exposure to agent orange therein.  

The clinician should also opine whether the Veteran has sleep disturbance, including obstructive sleep apnea or restless leg syndrome, that is due to or aggravated (i.e., worsened beyond the natural progress) by service-connected diabetes, peripheral neuropathy or tinnitus.  The examiner's attention is directed to the report of a March 23, 2015 VA examination which states that restless leg syndrome "can be related to" neuropathy or drugs (antidepressants) but "not aggravated" by these conditions.  

9.  Each examiner should be reminded that a complete rationale should be provided for each opinion and that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If an examiner is unable to offer a requested opinion, it is essential that the examiner explain why an opinion could not be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation 

10.  Ensure that the above development has been accomplished, including that each examination report is adequate and responsive to the above.  Readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






